Title: To George Washington from Thomas Lewis, 27 August 1788
From: Lewis, Thomas
To: Washington, George



Sir
point Pleasant August the 27th 1788

In the Month of April last I Recd a packet from Your excellency in which was inclosed, duplicates of the Surveys of Your Lands lying on the Kannawa, & Between the mouths of the two Rivers of the Same Name, also a letter from You, Appointing me Your Agent, to let your lands for a term of Years, which Agency If accepted by me, would have No Other tendency, than that of Desceiving You. And permit me to inform your Excellency, that I have Repeatedly offered my lands lying on the Ohio & Kanawa, of Equal quallity for ten Years, Rent free, In Order to form A Settlement and have not been able thereby to procure One Settler, which I presume has proceeded from no other cause, than from the Repeated depredation of the Savage enemy, totally preventing any persons from emigrating to So dangerous a place except it may be In defence of their Own property, Sorry I am that It has not Comported with Your Interest to dispose of Your Lands In Small parcels, for While Such learge Bodies are held by A few Individuals there appears, very little probability Of A Settlement bein ever form’d Sufficient to Deter they Indians from Commiting their Cruel Barbarities—as to the Conduct Of the Sheriff of Greebrier toward You, Respecting the Sale of Your Lands, which You mention to me in Yours Of the 19th of may last, I Confess I feel myself distressed for, as he might at least have made Known his demands to You, and promised himself Success. However, his Conduct was Similer to me & I believe to every other that he had any thing to do with, and I Suppose he did not in Your case think proper to discriminate which Inadvertance I trust Your Excellencies Goodness

Will parden him for, I have herewith Inclosed the papers, and Duplicates of the plats you Sent me, agreeably to Your Request & am Very unhappy that It is not in my power to Serve You, as I declare nothing In Nature would have give Me greater Satisfation. and be assured that I Shall ever Consider it my duty as long as I may be A Residenter in this place, to make Known to you, from time to time, Any thing that may Offer In favour of the Settling of your lands, hoping that you will excuse me for not Sending an Answer to Your first, previous to this date which I Should most Certainly have done had Some paper Reach’d Me that Colo. Clendinen Sent, who Conveyed to me Your first packet, and thro whom I have Transmitted this. I have the Honor to Be with great respect and esteem, your Excellencies Obt Hble Sevt

Thomas Lewis

